DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 06/22/2022. Claims 1-5, 7-20 are amended. Claim 6 is cancelled. Claims 1-5, 7-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the claims 2-20.
Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
As of claim 1, the closest prior art Yeoh et al. (US 2017/0097507 A1; Yeoh) teaches an augmented reality scene 4 is depicted wherein a user of an AR technology sees a real-world park-like setting 6 featuring people, trees, buildings in the background, and a concrete platform 8. In addition to these items, the end user of the AR technology also perceives that he “sees” a robot statue 10 standing upon the real-world platform 8, and a cartoon-like avatar character 12 flying by which seems to be a personification of a bumble bee, even though these elements 10, 12 do not exist in the real world. As it turns out, the human visual perception system is very complex, and producing a VR or AR technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery elements is challenging. VR and AR systems typically employ head-worn displays (or helmet-mounted displays, or smart glasses) that are at least loosely coupled to a user's head, and thus move when the end user's head moves. If the end user's head motions are detected by the display system, the data being displayed can be updated to take the change in head pose (i.e., the orientation and/or location of user's head) into account. Yeoh does not anticipate or render obvious, alone or in combination, the laser source and guidance element are adapted to produce at least three narrow-wavelength beams spatially separated on the waveguide plane into said different pupils, and the laser source and guidance element are adapted direct said narrow- wavelength beams in different angles to said different pupils, whereby the laser source comprises at least three different laser sub-sources adapted to produce at least three initial beams corresponding to said at least three narrow-wavelength beams, the initial beams propagating at different angles onto the guidance element, and the guidance element is further adapted to reflect the initial beams at different angles towards said different pupils, respectively, wherein said different pupils are located linearly or triangularly with respect to each other on the waveguide plane and do not overlap each other. 
Claims 2-5, 7-20 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Chi et al. (US 20210055555 A1) teaches a waveguide display which includes a waveguide and a grating coupler configured to couple display light into or out of the waveguide. The grating coupler includes at least a first grating layer and a second grating layer arranged in a stack. The first grating layer is characterized by a first thickness and includes a first transmission VBG configured to diffract display light of a first wavelength from a first field of view. The second grating layer is characterized by a second thickness greater than the first thickness and includes a second transmission VBG configured to diffract display light of the first wavelength from a second field of view greater than the first field of view;
- Prior Art Tsai (US 10795249 B2) teaches a projector includes an illumination system, a light valve, and a lens. The illumination system includes a scanning light source assembly and a wavelength conversion device. The scanning light source assembly provides an excitation beam. The excitation beam scans in a plurality of scanning directions. The wavelength conversion device is disposed on a transmission path of the excitation beam. The excitation beam scans the wavelength conversion device in the scanning directions in a plurality of time intervals respectively, and the excitation beam is converted into a color beam by the wavelength conversion device in one of the time intervals. The light valve is disposed on a transmission path of an illumination beam and converts the illumination beam into an image beam, wherein the illumination beam includes the color beam. The lens is disposed on a transmission path of the image beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882